Name: 87/607/EEC: Council Decision of 21 December 1987 on the conclusion of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 1987-12-31

 Avis juridique important|31987D060787/607/EEC: Council Decision of 21 December 1987 on the conclusion of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement Official Journal L 393 , 31/12/1987 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 13 P. 0123 Swedish special edition: Chapter 11 Volume 13 P. 0123 COUNCIL DECISIONof 21 December 1987on the conclusion of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement(87/607/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas it is necessary to approve the protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement, signed at Brussels on 19 december 1972 (2), HAS DECIDED AS FOLLOWS: Article 1The Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certainprovisions of the Agreement, the Annexes and the Final Act and declarations and exchange of letters annexed thereto are hereby approved on behalf of the Community. The texts of the Protocol and of the Final Act are attached to this Decision. Article 2The President of the Council shall give the notification provided for in Article 36 of the Protocol (3). Article 3This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 21 December 1987. For the CouncilThe PresidentB. HAARDERPOR:L393UMBE00.96FF: 8UE0; SETUP: 01; Hoehe: 381 mm; 52 Zeilen; 2067 Zeichen; Bediener: HELM Pr.: C; Kunde: 40807 L393umbe00 (1) Assent delivered on 16 December 1987 (not yet published in the Official Journal). (2) OJ N ° L 133, 21. 5. 1973, p. 2. (3) See page 104 of this Official Journal.